DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Bollman on 10/25/2021.
The application has been amended as follows: 
Claim 1. A method of sustainably growing and harvesting macroalgae in a free-floating and free-roaming ranch, the method comprising: 
identifying a wild, free-floating Sargassum mat in an open body of water; 
harvesting a fraction of the wild, free-floating Sargassum mat aboard a floating vessel to generate a starter material; 
cutting the starter material into cuttings above water using a water jet cutter aboard the floating vessel; 
injecting a first portion of the cuttings adjacent to the unharvested wild, free- floating Sargassum mat; 
transporting the remaining portion of the cuttings to another location away from the wild, free-floating Sargassum mat in the open body of water;

tracking a location of the new Sargassum ranch over a period of days via a signal transmitted from at least one of the floating drifting farm monitors.
Claim 5. The method of Claim 1, wherein at least one of the floating drifting farm monitors includes a global positioning system (GPS) sensor and a long range wireless communication device.
Claim 6. The method of Claim 5, wherein the at least one of the floating drifting farm monitors further includes a camera to provide a visual image of the new Sargassum ranch.
Claim 10. The method of Claim 1, further comprising: manipulating nutrients or light intensity of the remaining portion of the cuttings on board the floating vessel. 
Claim 11. The method of Claim 10, wherein the method enhances carbohydrate production for biofuel.
Cancel claim 19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claim limitation that is free of prior art is "cutting the starter material into cuttings above water using a water jet cutter aboard the floating vessel".  Previously . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./ 
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657